14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Plaintiff Appellant,v.Robert MORGENTHAU, Manhattan District Attorney;  MarioCuomo, Governor of New York;  Sharon May, Assistant State'sAttorney;  Kurt L. Schmoke, Mayor of City;  William D.Schaefer, Governor, Defendants Appellees.
Nos. 93-6254, 93-6255.
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1993.Decoded Jan. 4, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-92-3573-B, CA-93-318-B)
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Gregory Marshall appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Marshall v. Morgenthau, Nos.  CA-92-3573-B;  CA-93-318-B (D.Md. Jan. 26 and Feb. 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for appointment of counsel and for oral argument are denied.


2
AFFIRMED.